Citation Nr: 0125780	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial schedular or extraschedular 
evaluation in excess of 50 percent for post-traumatic 
migraine headaches.

4.  Entitlement to an increased schedular or extraschedular 
rating for tinnitus, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury with post-
traumatic arthritis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for status post excision of fibromatosis with 
residual scar.  

7.  Entitlement to an increased (compensable) rating for 
scar, residual of a left temple gunshot wound.

8.  Entitlement to a compensable initial evaluation for a 
mid-occipital scalp scar.  

9.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

The veteran/appellant represented by:	Vietnam Veterans of 
America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963 and from March 1964 to September 1967.  The veteran also 
had a subsequent, unverified period as a National Guard 
member. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision which, in 
part, confirmed noncompensable ratings for hearing loss and 
scar, residual of a left temple gunshot wound; confirmed a 10 
percent rating for tinnitus; granted service connection and 
assigned 30 percent evaluations each for PTSD and post-
traumatic migraine headaches; and denied service connection 
for fibromatosis and for a mid-occipital scalp scar.  After 
an April 1999 hearing was held at the Buffalo, New York, 
Regional Office (RO), the hearing officer rendered an October 
1999 decision which granted service connection and assigned 
noncompensable evaluations each for post excision of 
fibromatosis with residual scar and for a mid-occipital scalp 
scar.  Appellant appealed that October 1999 decision's 
assignment of noncompensable evaluations for said 
disabilities.  

Appellant also subsequently appealed a November 1999 rating 
decision which denied service connection for a low back 
disorder; and granted service connection and assigned a 10 
percent evaluation for residuals of a left knee injury with 
post-traumatic arthritis.

After a June 2000 RO hearing, a March 2001 rating decision in 
effect assigned 50 percent evaluations each for PTSD and for 
post-traumatic migraine headaches and assigned a compensable 
evaluation of 10 percent for status post excision of 
fibromatosis with residual scar, all effective October 14, 
1997.  These disability rating issues remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issues of "increased ratings" for PTSD, 
post-traumatic migraine headaches, status post excision of 
fibromatosis with residual scar, and mid-occipital scalp scar 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized these rating issues as delineated on the 
title page of this decision.  

Although appellant requested a Board hearing and such hearing 
was scheduled for October 2001, in September 2001 appellant 
sent the Board a written statement cancelling that hearing 
and requesting that the case proceed.  

The Board will render a decision herein on the issues of 
entitlement to higher evaluations for tinnitus, post-
traumatic headaches, a scar residual of a left temple gunshot 
wound, and a mid-occipital scalp scar.  The remaining 
appellate issues of service connection for a low back 
disorder and entitlement to higher evaluations for excision 
of fibromatosis with residual scar, a left knee disability, 
PTSD, and hearing loss will be addressed in the REMAND 
section below.  


FINDINGS OF FACT

1.  The degree of disability associated with appellant's 
tinnitus and post-traumatic headaches, including occasional, 
severe headache attacks, is contemplated by the ratings 
currently assigned.  There are no extraordinary factors 
associated with the tinnitus or post-traumatic headaches 
productive of an unusual disability picture as to warrant 
consideration of extraschedular evaluations.  

2.  The service-connected scar residual of a left temple 
gunshot wound and a mid-occipital scalp scar are not tender, 
painful on objective demonstration, or poorly nourished with 
repeated ulceration and do not result in any appreciable 
functional impairment.  The scars are no more than slightly 
disfiguring.  


CONCLUSIONS OF LAW

1.  The schedular or extraschedular criteria for an 
evaluation in excess of 10 percent for tinnitus have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.2, 4.10, 4.87, Diagnostic Code 6260 (1999-2001).

2.  The schedular or extraschedular criteria for an initial 
evaluation in excess of 50 percent for post-traumatic 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).

3.  The criteria for a compensable evaluation for scar 
residual of a left temple gunshot wound and for a compensable 
initial evaluation for a mid-occipital scalp scar have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.2, 4.10, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that the veteran's service-connected 
tinnitus, headaches, left temple scarring, and mid-occipital 
scalp scarring are manifested by increased adverse 
symptomatology that have become worse over time and warrant 
higher evaluations.  It is also requested that the veteran be 
accorded the benefit of the doubt.


I.  Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter the "Act" or "Veterans Claims Assistance Act of 
2000").  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of said 
claims for higher evaluations for tinnitus, post-traumatic 
headaches, a scar residual of a left temple gunshot wound, 
and a mid-occipital scalp scar.  This is so because the 
requirements of the new law have been satisfied.  By the 
rating decisions, the statement of the case, and the 
supplemental statements of the case furnished to the veteran, 
the RO has notified him of the information and evidence 
necessary to substantiate his claims.  There is no indication 
that additional relevant evidence exists and can be obtained 
on the issues here in question, and he has been afforded VA 
examinations in connection with the current appeal.  In light 
of the applicable rating criteria and the evidence already 
obtained by the RO, adjudication of these issues, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


II.  Higher Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson, 
supra.


A.  An Initial Schedular or Extraschedular Evaluation in 
Excess of 50 Percent for Post-traumatic Migraine Headaches; 
and An Increased Schedular or Extraschedular Evaluation in 
Excess of 10 Percent for Tinnitus

Before specifically addressing the question of entitlement to 
a higher evaluation for tinnitus, it should be pointed out 
that the schedular criteria for evaluating diseases of the 
ear and other sense organs, to include tinnitus changed 
during the pendency of the veteran's appeal to the Board.  
See 64 Fed. Reg. 25,210 (May 11, 1999), effective June 10, 
1999.  Under the old rating criteria, persistent tinnitus as 
a symptom of a head injury, concussion, or acoustic trauma 
warranted a maximum 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1999).  Under the new rating 
criteria, recurrent tinnitus warrants a maximum 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  
Historically, the veteran has been service connected for 
tinnitus and this disability has been evaluated by the RO as 
10 percent disabling under Diagnostic Code 6260.  See 
November 1968, July 1998, and March 2001 rating decisions.

The service-connected post-traumatic headaches were assigned 
an initial evaluation of 50 percent by the RO under 38 C.F.R. 
§ 4.124a (2001), Diagnostic Code 8100 (migraine headaches).  
See July 1998 and March 2001 rating decisions.  Under 
Diagnostic Code 8100, a 50 percent evaluation is the maximum 
evaluation assignable under that code for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a (2001).  

Although the veteran has complained of increasing adverse 
symptomatology due to his service-connected tinnitus and 
headaches, he is already receiving the maximum schedular 
disability award possible under old and new Diagnostic 
Code 6260 as well as under Diagnostic Code 8100.  Therefore, 
higher schedular evaluations may not be assigned.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Based on the argument made at his April 1999 and June 2000 
personal hearings, as well as in numerous written statements 
to the RO (i.e., his ability to obtain advancement at work 
had been hindered by his service connected post-traumatic 
headaches and tinnitus), the Board has given consideration to 
the potential application of 38 C.F.R. § 3.321(b)(1) (2001).  
Although the veteran has described his adverse symptomology 
as limiting him to part-time work (32 hours a week) and he 
has provided time cards from his job showing considerable 
sick and annual leave absenteeism, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  It is significant 
that on December 1998 VA examination, appellant described his 
headaches as severe but only occurring approximately once or 
twice a week.  A similar frequency of headache attacks was 
also reported on a later examination and in his RO hearing 
testimony.  In a November 1997 VA examination report, 
appellant's tinnitus was also noted not to generally affect 
his daily activities, except approximately twice a week when 
it increased in intensity and was associated with headaches.  
A supervisor's January 1998 statement indicated that 
appellant's headaches had required him to take sick leave 
several times during the past year.  However, the fact 
remains that he has been able to be employed despite the 
occasional exacerbations of said disabilities.  

Based on the evidentiary record, the Board finds that 
appellant's post-traumatic headaches or tinnitus in and of 
themselves (i.e., not in concert with other disabilities, 
such as PTSD) do not result in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  Although his headaches or tinnitus have 
an adverse effect on employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that extraschedular evaluation for either 
disability at issue is not warranted.  


B.  An Increased (Compensable) Rating for Scar, Residual of a 
Left Temple Gunshot Wound; and a Compensable Initial 
Evaluation for a Mid-Occipital Scalp Scar

The Board notes that that the veteran was initially service 
connected for a left temple scar and this scar was rated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (tender and painful scarring).  See June and 
November 1968 rating decisions.  Thereafter, service 
connection was granted for mid-occipital scalp scarring.  The 
service-connected left temple and mid-occipital scalp scars 
were recently rated by the RO as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (disfiguring scars of 
the head, face, and neck).  See July 1998 and October 1999 
rating decisions.

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect. 38 C.F.R. Part 4, Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for compensable evaluation are 
not met.  38 C.F.R. § 4.31.

A noncompensable evaluation may be assigned for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation requires that such scar be moderately disfiguring.  
A 30 percent evaluation requires that such scar be severely 
disfiguring and this evaluation is especially appropriate if 
the scar produces a marked and unsightly deformity of the 
eyelids, lips, or auricles.  The 10 percent evaluation may be 
increased to 30 percent or the 30 percent evaluation may be 
increased to 50 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  A 50 percent evaluation requires that such 
scarring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  The 30 percent evaluation may be 
increased to 50 percent or the 50 percent evaluation may be 
increased to 80 percent if there is marked discoloration, 
color contrast, or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. Part 4, Code 7800.

On November 1997 VA examinations, the veteran reported that 
he sustained gunshot wounds to his head during Vietnam 
service with scarring of the left temple and lower occiput.  
Clinically, there was an indented scar on the left temple 
measuring 5 cm in length x 1/2 cm in diameter.  It was 
nontender and there was no ulceration, inflammation, edema, 
or keloid formation.  Moreover, the skin color was 
"basically the same as the rest of the skin in that area."  
However, there was a palpable depression.  It was opined that 
the scar was not "overtly disfiguring."  As to the scalp, 
there was a 3 cm x 1/2 cm depressed scar on the lower mid-
occipital area.  However, it was not visible unless the hair 
was separated from the overlying skin and there was no 
ulceration, tenderness, inflammation, edema, or keloid 
formation.  The scar was slightly pink.  The diagnoses were 
scarring on the left temple and lower mid-occipital scalp 
status post gunshot injury.  

During his RO hearings, appellant testified as to the scars 
in question.  During the June 2000 hearing, at T.8, he 
testified that, as to the scalp scar, "[i]t was nothing 
serious and I never experienced any side effects, I don't 
have any pain from it.  I just wanted to establish service 
connection . . . So I have no problem with that."  

Since any left temple or scalp residual scarring was 
clinically described on VA examination as without tenderness, 
ulceration, or any other functional limitations, a 
compensable evaluation would not be warranted for the 
essentially asymptomatic scarring under Diagnostic Codes 
7803-7805.  

As to Diagnostic Code 7800, although on that November 1997 VA 
examination, it was opined that the left temple scarring was 
depressed, it was not "overtly disfiguring", the skin color 
was basically the same as the rest of the skin in that area, 
and it was without keloid formation.  As to the scalp 
scarring, the examiner observed that there was a depressed 
scar on the lower mid-occipital area that was slightly pink 
but was not visible, unless the hair was separated from the 
overlying skin; and it was without keloid formation.  The 
salient point to be made as to these scars is that the 
examiner did not characterize either scar as "disfiguring."  
Review of the other relevant evidence of record fails to 
disclose such a characterization of the scarring.  
Consequently, the Board concludes that since the scars of the 
left temple and mid-occipital scalp are no more than slightly 
disfiguring at best, compensable evaluations are not 
warranted under Diagnostic Code 7800.  

In deciding the service-connected left temple and mid-
occipital scalp scar disability evaluations issues, the Board 
has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.48, pertaining to functional impairment and associated 
concerns.  However, since no significant functional 
impairment attributable to the service-connected residual 
scarring has been clinically shown, a compensable evaluation 
would not be warranted in this case.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left temple 
and mid-occipital scalp scars present such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  The 
appellant's essentially asymptomatic service-connected 
disabilities in question do not require frequent periods of 
hospitalization and do not, in and of themselves, markedly 
interfere with employment.  38 C.F.R. § 3.321(b)(1).  For the 
foregoing reasons, the benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of any of these appellate issues.


ORDER

A schedular or extraschedular evaluation in excess of 10 
percent for tinnitus, a schedular or extraschedular initial 
evaluation in excess of 50 percent for post-traumatic 
headaches, a compensable evaluation for scar residual of a 
left temple gunshot wound, and a compensable initial 
evaluation for a mid-occipital scalp scar are denied.  To 
this extent, the appeal is disallowed.  


REMAND

With respect to the remaining appellate issues of service 
connection for a low back disorder and entitlement to higher 
evaluations for excision of fibromatosis with residual scar, 
a left knee disability, PTSD, and hearing loss, it is the 
Board's opinion that additional evidentiary development 
appears warranted.  

As an initial matter, in view of the changes in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law with respect to these 
issues being remanded.  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

In an effort to assist the RO, and in view of contentions 
recently advanced, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

With regards to the issue of service connection for a low 
back disability, the veteran alleges that he has a current 
low back disorder caused by an in-service bad landing during 
a rough terrain parachute jump.  A 1987 letter from a fellow 
serviceman indicated that while parachuting in Special Forces 
training, the veteran landed in a tree and fell, spraining 
his knee and injuring his tailbone.  Service medical records 
are negative for findings, diagnoses, or treatment for a low 
back disorder, except for a March 1961 treatment record that 
diagnosed muscle strain.  A recent August 1999 VA examination 
report did not identify any back abnormality.  However, it is 
unclear whether he has been afforded a comprehensive 
evaluation of the back, including diagnostic studies such as 
x-rays of the back, to equitably decide this appellate issue.  
The Board recognizes with appreciation that service records 
document that the veteran was a much decorated soldier, 
including award of a Silver Star.  

Under the particular circumstances of this case, and in light 
of the duties imposed by the Veterans Claims Assistance Act 
of 2000, the RO should arrange for the veteran to undergo an 
appropriate VA examination to determine the etiology of any 
back disability that may be manifested.  Also, it is also 
unclear whether the RO has specifically requested any duty 
for training (DUTRA) medical records or verified his periods 
of DUTRA with the National Guard and whether active duty for 
training (ACDUTRA) and/or inactive duty training (INACDUTRA) 
is involved.  Such records might provide relevant information 
as to this service connection issue on appeal.

With respect to the appellate issues of higher evaluations 
for excision of fibromatosis with residual scar and for a 
left knee disability, limitation of motion and pain with use 
are for consideration when evaluating such disabilities.  See 
38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5010, 7819-7804.  
See also 38 C.F.R. § 4.71a (2001); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  

On November 1997 VA general medical examination, the 
fibromatosis post operative scar was approximately 8 inches 
in length and was below the left breast, nontender, and 
without keloid formation.  It was noted that there was normal 
range of motion of the upper extremities without swelling, 
atrophy, or tenderness.  On November 1997 VA dermatologic 
examination, it was noted that the veteran had a 24 cm in 
length x 4 cm (at its widest dimension) scar, which was 
depressed on the left lateral chest extending from the 
posterior axillary line to just beneath the areola.  The scar 
was nontender, but there was loss of underlying tissue in the 
mid-portion of the scar.  There was no inflammation, edema, 
keloid formation, or tenderness.  It was opined that the scar 
was moderately disfiguring.

On August 1999 VA orthopedic examination, the veteran 
complained of left knee pain.  Palpation of the left knee was 
negative for pain or discomfort, a compression test was 
negative, and stress testing revealed intact ligaments.  
However, there was crepitation with passive range of motion 
of the left knee.  Range of motion of the left knee was 0 
degrees' extension and 130 degrees' flexion and not 
associated with pain.  Prior x-rays and MRI showed mild 
degenerative joint disease/chondromalacia of the knee.  
Diagnoses were traumatic degenerative joint disease of the 
left knee and chondromalacia of the patella.

However, it is the Board's opinion that the VA examinations 
did not adequately evaluate the excision of fibromatosis with 
residual scar and left knee disability, particularly 
regarding functional impairment and associated concerns as 
required by DeLuca, supra.  Consequently, appropriate VA 
examination(s) should be afforded appellant for this purpose.  

As to the appellate issue of entitlement to a higher 
evaluation for PTSD, the record appears to contain such 
varying opinions as to the degree of severity of that 
disability that additional appropriate VA examination(s) are 
necessary.

For example, although on November 1997 VA psychiatric 
examination, the veteran's complaints were noted and the 
examiner opined that the PTSD was severe, few actual 
psychiatric clinical findings were recorded.  Certain VA 
and/or VetCenter treatment records dated from 1997 to early 
2001 included some notations indicative of severe PTSD.  
However, on August 1999 VA psychiatric examination, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55, indicative of "moderate" psychiatric 
impairment.  However, a January 2000 letter from a VA 
physician characterized the veteran's PTSD as severe.  

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  Accordingly, a remand to obtain appropriate VA 
examination(s) to clarify the severity of appellant's 
psychiatric disability appears warranted.

As to the veteran's hearing loss, it appears that the veteran 
asserts that his hearing has worsened.  Since it appears that 
he was last afforded a VA audiological examination in 
November 1997, a more recent VA audiological examination is 
deemed necessary for the Board to equitably decide this 
appellate issue.  

Additionally, it is unclear whether the RO has adequately 
attempted to obtain all relevant VA and private medical 
records.  Accordingly, the RO should obtain and associate 
with the claims folder any additional pertinent records 
identified by the veteran.  


Accordingly, the case is REMANDED for the following:

1.  The RO should request the National 
Personnel Records Center (NPRC), 
appellant's National Guard unit(s)/Office 
of the Adjutant General, or any other 
appropriate organization to obtain any 
National Guard medical records that may 
be available; and associate them with the 
claims folder.  The measures undertaken 
should be specifically recorded.  In the 
event that records are unavailable, this 
should be noted in writing in the claims 
folder.  The appropriate organization 
should also provide written verification 
of the dates of DUTRA for the record 
(including whether INACDUTRA and/or 
ACDUTRA is involved).

2.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  He should also supply any 
National Guard medical records that he 
may have in his possession for 
association with the claims folder.  Any 
available VA records should also be 
obtained.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

3.  The RO should obtain any relevant 
employment medical and personnel records, 
and associate them with the claims 
folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
clinical records to the VA.  

4.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2001).

6.  With respect to the issue of service 
connection for a low back disorder, the 
RO should arrange appropriate VA 
examination(s), such as an orthopedic 
examination, to determine the etiology of 
any low back disorder manifested.  All 
indicated tests and studies should be 
performed.  The examiner(s) should review 
the entire claims folder and render an 
opinion with sufficient explanation as to 
whether it is as likely as not that any 
presently manifested low back disorder is 
causally or etiologically related to 
appellant's active service and/or DUTRA?  
If no current low back disorder is 
clinically identified, this should be so 
stated for the record.

7.  With respect to the issues of higher 
evaluations for residuals of a left knee 
injury with post-traumatic arthritis and 
for status post excision of fibromatosis 
with residual scar, the RO should arrange 
appropriate VA examination(s) to 
determine the nature and severity of said 
disabilities.  All indicated tests and 
studies should be performed, including, 
but not limited to, range of motion 
studies of the knees expressed in 
degrees.  

The examiner(s) should record whether the 
left knee has instability or ligamentous 
laxity, or results in gait impairment; 
and if so, describe the nature and 
severity thereof.  The examiner(s) should 
specify whether the left knee joint 
exhibits weakened movement, excess 
fatigability, or incoordination; and if 
so, describe the nature and severity 
thereof.  If there is any gait impairment 
and it is due to causes other than the 
service-connected left knee disability, 
this should be commented upon.  

All clinical findings related to the 
service-connected status post excision of 
fibromatosis with residual scar should be 
recorded, such as description of residual 
scarring and its severity and any 
associated functional limitations.  If 
the service-connected status post 
excision of fibromatosis with residual 
scar results in restricted shoulder 
motion, the ranges of shoulder motion 
should be assessed and recorded.  

The examiner(s) should specify whether 
any painful motion of the left knee or 
any painful motion resulting from the 
status post excision of fibromatosis with 
residual scar is clinically elicited, and 
if so, the nature, location, and 
intensity of the pain should be described 
in detail.  Any objective indications of 
such pain should be described.  The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the left knee disability and 
status post excision of fibromatosis with 
residual scar has upon appellant's daily 
activities.  See DeLuca.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected left knee disability 
and status post excision of fibromatosis 
with residual scar should be described.  

8.  With respect to the issue of a higher 
evaluation for PTSD, the RO should 
arrange appropriate VA examination(s), 
such as psychiatric and psychologic 
examinations, and a social and industrial 
survey, to determine the nature and 
severity of said disability.  The 
examiners and social worker should review 
the entire claims folder.  

The examiners and/or social worker should 
elicit and set forth pertinent 
psychiatric clinical findings and 
information as to the veteran's medical 
history, education, employment history, 
social adjustment, and psychiatric 
functioning.  A global assessment of 
functioning (GAF) score should be 
provided and the severity of his 
psychiatric disability should be 
explained in the context of the rating 
criteria.  The social worker should offer 
an assessment of the appellant's current 
functioning and identify the conditions 
which limit his employment opportunities.  
The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected PTSD should 
be described.  

9.  With respect to the issue of a higher 
evaluation for hearing loss, the RO 
should arrange a VA audiologic 
examination to determine the nature and 
severity of said disability.  The 
examiner should review the entire claims 
folder.  The examination should be 
conducted in accordance with applicable 
provisions for rating hearing impairment, 
with complete examination results 
associated with the claims folder.  

10.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for a low back 
disorder and entitlement to higher 
evaluations for excision of fibromatosis 
with residual scar, a left knee 
disability, PTSD, and hearing loss, with 
consideration of applicable statutory 
and regulatory provisions.

11.  The RO should ensure that the 
remand instructions are substantially 
complied with to avoid delay.  

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

 



